Citation Nr: 0727154	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-16 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right index finger 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from July 28, 1957 to January 27, 1958.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In support of his claim, the veteran and his wife testified 
at a hearing at the RO in May 2007 before the undersigned 
Veterans Law Judge (VLJ) of the Board.


FINDINGS OF FACT

1.  The RO has confirmed the veteran's service medical 
records (SMRs) are unavailable for consideration in this 
appeal - most likely having been destroyed in a 1973 fire at 
the National Personnel Records Center (NPRC), a military 
records repository; that all procedures for obtaining these 
records have been correctly followed and exhausted; and 
therefore that further efforts to obtain these records would 
be futile.

2.  The veteran has a visibly evident deformity of his right 
index finger, but there is no medical nexus evidence 
attributing this deformity to his alleged injury in service, 
which he says occurred in August or September 1957, even were 
the Board to presume he sustained that trauma since there are 
no SMRs to otherwise show he did.


CONCLUSION OF LAW

The veteran's right index finger deformity is not due to an 
injury incurred in service.  38 U.S.C.A. §§ 101, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.6, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board again wants to make it clear that 
extensive searches for service medical records pertaining to 
the veteran's period of ACDUTRA from July 1957 to January 
1958 have been unsuccessful.  See Request for Information 
from the NPRC - dated in March 2004, and the Formal Finding 
on the Unavailability of the service medical records - dated 
in April 2007.  The NPRC suspects the veteran's service 
medical records may have been destroyed in a fire at that 
facility in July 1973, and the Board has no reason to doubt 
that such is indeed the case.  

Since VA has been unable to obtain the veteran's service 
medical records, it has a heightened duty to explain its 
findings and conclusions and to carefully consider applying 
the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  The Board's analysis of the veteran's claim 
is undertaken with this heightened duty in mind.  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).



The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim.  This is evident from letters sent to him in February 
2004, March 2004 and April 2007.  The letters specifically 
told him that VA needed specific information to show his 
entitlement to service connection, indicated what supporting 
evidence VA was responsible for obtaining, what evidence he 
needed to submit, and the April 2007 letter, in particular, 
also indicated that if he had any additional information or 
evidence that would support his claim he should send it to 
VA.  In correspondence from him, received in April 2006, he 
expressly indicated that he had no additional information or 
evidence which would substantiate his claim.



To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here, this was indeed the case as the 
February 2004 and March 2004 letters were sent prior to the 
initial adjudication in May 2004.  And in the February 2005 
statement of the case (SOC), the claim was readjudicated 
based on any additional evidence that had been received since 
that initial rating decision in question.  Consequently, the 
Board finds there was no error in the timing of his VCAA 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (indicating that even where there was no pre-initial-
decision notice, the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental SOC (SSOC), is sufficient to cure 
the timing defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claims, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  The veteran was provided this notice in the April 2007 
letter.



There is no indication there currently exists any evidence 
that has a bearing on this case which has not been obtained 
- which is obtainable.  The veteran and his representative 
have not identified any outstanding evidence.  Therefore, the 
duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal - to 
the extent the evidence mentioned is available.  There is no 
suggestion on the current record there remains evidence that 
is pertinent to the issue on appeal that has yet to be 
obtained.  The appeal is ready to be considered on the 
merits.

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

"Active military service" is defined, in part, as active duty 
and any period of active duty for training (ACDUTRA).  See 38 
U.S.C.A. § 101(24) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.6(b) and (c); see also Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Analysis

Although the RO determined otherwise, the veteran has a 
visibly evident physical deformity of his right index finger; 
indeed, this was patently apparent when seen during his May 
2007 hearing.  During the hearing, he testified that an 
injury in service, probably sometime during August or 
September 1957, caused this deformity.  He also testified 
that he was hospitalized during service for two to three 
weeks for treatment of that injury.  He said this finger was 
permanently bent to the left and that his nail bed, which was 
removed due to the injury, never grew back (Hr'g. Tr., pg. 
8).  He denied receiving any current treatment for the 
deformity.  His wife added that she had known him for many 
years, even prior to when he entered the military.  Their 
sworn testimony concerning the circumstances of his injury in 
service is credible, especially considering there are limited 
means of otherwise substantiating this allegation of a right 
index finger injury in service, given his missing SMRs.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
There are also similar statements in the file from other 
friends and acquaintances attesting to the injury in service.  
Consequently, there is visible evidence of a current right 
index finger deformity (Hickson element 1) and probative 
evidence of a relevant injury in service (Hickson element 2).  
So the only remaining question is whether there also is a 
medical basis for linking the current deformity to the injury 
in service (Hickson element 3).  See also Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Unfortunately, there is no medical nexus evidence currently 
on file satisfying this lone remaining requirement.  The 
veteran has reported continually experiencing symptoms 
referable to his right index finger since the injury in 
service (Hr'g. Tr., pg. 7).  See also 38 C.F.R. § 3.303(b) 
(discussing the concept of continuity of symptomatology).  
And, as already mentioned, his wife and his other friends and 
acquaintances have provided supporting statements - 
including in terms of him not having a physical deformity of 
this finger prior to service.  But their oral and written 
testimony is insufficient to establish the necessary link 
between the current deformity and the injury in service, even 
presuming it occurred as alleged.  Duenas v. Principi, 18 Vet 
App 512 (2004).

Although not dispositive of the claim, the veteran 
acknowledged during his hearing that he had not received any 
medical treatment for his right index finger since service 
(Hr'g. Tr., pgs. 7 and 9).  The absence of treatment for this 
condition for over 49 years, i.e., nearly half a century, 
after service weighs against finding there is some 
relationship to his military service, especially without a 
supporting medical opinion.  See Maxson v. Gober, 230 F. 3d 
1330, 1331 (Fed. Cir. 2000).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim.  And 
since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a right index finger 
deformity is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


